Name: Commission Regulation (EEC) No 1629/89 of 9 June 1989 on the non-application of the adjustment, following a change in prices on 1 July 1989, of certain export refunds and production refunds in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 6 . 89 Official Journal of the European Communities No L 159/39 COMMISSION REGULATION (EEC) No 1629/89 of 9 June 1989 on the non-application of the adjustment,, following a change in prices on 1 July 1989, of certain export refunds and production refunds in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 1069/89 (2), and in particular Articles 9 (6) and 19 (3) and (7) thereof, Whereas Council Regulation (EEC) No 1254/89 of 3 May 1989 fixing, for the 1989/90 marketing year, inter alia, certain sugar prices and the standard quality of beef (3) has fixed a specific intervention price for white sugar, in respect of the stocks of sugar at the end of the 1988/89 marketing year, which is the same as that fixed for the latter marketing year ; whereas this maintenance of the intervention price is applicable to the said stocks which may possibly be placed into intervention between 1 July and 30 September 1989 in order to permit the disposal of such stocks during those three months into intervention without any depreciation being suffered as a result of the fixing for 1989/90 of an intervention price lower than that for 1988/89 ; Whereas, to the same end, in order to permit the disposal by way of export of the remainder of the production of the 1988/89 marketing year that is still in storage, an initial accompanying measure was adopted in Commission Regulation (EEC) No 1381 /89 (4), which provides under certain conditions for the maintenance of the refunds fixed in advance, under the standing invitations to tender for export provided for respectively in Commission Regulations (EEC) No 1035/88 (^ and (EEC) No 999/89 (6) ; whereas, to complete all the accompanying measures intended to prevent the depreciation of those stocks owing to the change in the prices for the marketing year, provision should also be made under certain conditions for the non-application of the adjustments on 1 July 1989 of export refunds and production refunds provided for respectively in Commission Regulations (EEC) No 747/89 0 and (EEC) No 1729/78 (8), as last amended by Regulation (EEC) No 748/89 f); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The adjustment provided for in Article 1 ( 1 ) of Regulation (EEC) No 747/89 shall not apply to export refunds fixed in advance prior to 1 July 1989 the corresponding certificate for which is used for the export, during the period 1 July to 30 September 1989, of the products listed in Annexes I and II to Regulation (EEC) No 747/89. Article 2 The adjustment provided for in Article 5a ( 1 ) of Regulation (EEC) No 1729/78 shall not apply to production refunds for which a refund document application has been received by the competent authorities of the Member States before 1 July 1989 and where that document is used for the processing of all or part of the basic product in question in the period 1 July to 30 September 1989 . Article 3 This Regulation shall enter into , force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 114, 27. 4. 1989, p . 1 . (3) OJ No L 126, 9 . 5. 1989, p. 1 . (4) OJ No L 139, 23 . 5. 1989, p . 5. 0 OJ No L 102, 21 . 4. 1988, p . 14. (6) OJ No L 107, 19 . 4. 1989, p . 6 . O OJ No L 80, 23. 3 . 1989, p. 48 . (8) OJ No L 201 , 25. 7. 1978 , p. 26 . (9) OJ No L 80, 23. 3 . 1989, p. 51 .